Citation Nr: 1417094	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-37 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUE

Whether a separate disability rating is warranted for objective neurologic abnormalities of the lower extremities associated with the service-connected degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from October 1967 to September 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Honolulu, Hawaii, which, in pertinent part, denied an increased disability rating for DDD of the lumbar spine in excess of 
20 percent.  This case was first before the Board in August 2011, at which time the increased rating for back disability issue then on appeal was remanded to obtain a VA spinal examination.  When the case was returned to the Board in January 2013, the Board denied an increased disability rating in excess of 20 percent for the service-connected DDD of the lumbar spine.  The Board also denied a separate rating for neurological abnormalities attributable to the lumbar spine DDD.

The Veteran appealed the January 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court granted a Joint Motion for Remand (JMR), which explicitly agreed that the JMR would not disturb the Board's denial of a rating greater than 20 percent for the service-connected DDD of the lumbar spine; therefore, the issue of rating of DDD of the lumbar spine is not at issue.  

The JMR also vacated the portions of the Board's decision denying a separate rating for neurological abnormalities (as attributable to the service-connected DDD of the lumbar spine), and remanded that remaining question to the Board for readjudication in accordance with the JMR.  Specifically, in the JMR the parties agreed that the Board did not provide an adequate statement of reasons and bases as to why the Veteran was not entitled to a separate rating for neurological manifestations of service-connected DDD of the lumbar spine pursuant to 38 C.F.R. § 4.71a, Schedule of Ratings-Musculoskeletal System, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

The Board now remands the question of separate rating for neurological disorders of the lower extremities for a VA spinal or neurological examination to assist in determining the presence of any neurological abnormalities and to help answer the question of whether any actual neurological abnormalities found and, if so, whether they are related to the service-connected DDD of the lumbar spine.  This additional development is provided in order to provide an adequate statement of reasons and bases in its analysis of the remaining separate rating question on appeal.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR). 

The Board notes that the January 2013 Board decision also remanded the issue of entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU) for the issuance of Veterans Claims Assistance Act of 2000 (VCAA) notice and development and adjudication of the issue.  Such development is ongoing by the RO and the issue of entitlement to a TDIU is not before the Board at this time.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Court remanded the instant matter for additional consideration of whether the Veteran is entitled to a separate disability rating for (objective) neurological manifestations of the service-connected lumbar spine DDD.  In this case, there is at least some evidence that the Veteran may have sciatica or sciatic neuropathy.  "Sciatica" has been recognized as "a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect," as well as "pain anywhere along the course of the sciatic nerve."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  The question of whether there are "objective neurologic abnormalities" that are "associated" with the service-connected lumbar spine disability of DDD is a factual question that would be aided by further testing and medical opinion.  The mere presence of intermittently radiating pain from the back is not a separately ratable disability, as the General Rating Formula for Diseases and Injuries of the Spine provides the same ratings, with or without symptoms such as pain, and whether or not the pain radiates.  A separate rating for neurological abnormalities is only available for "objective neurologic abnormalities" that are "associated" with the spine disability.  See 38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, an 80 percent disability rating is warranted for a sciatic nerve disability resulting in complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or even lost.  For incomplete paralysis, a 60 percent disability rating is warranted for severe impairment with marked muscular atrophy, a 40 percent disability rating is warranted for moderately severe disability, a 20 percent disability rating is warranted for moderate disability, and a 10 percent disability rating is warranted for mild disability.

The Veteran filed an increased disability rating claim for the lumbar spine DDD in January 2008.  Lay and medical evidence throughout the period on appeal reflects that the Veteran complained of sciatic pain.  A private treatment record from June 2006 indicates that the Veteran was being treated for sciatica and hamstring injury, with low back pain and left side anterior and posterior leg pain.  The report of an April 2008 VA spinal examination conveys that the Veteran had limitation of motion due to pain, and intact bilateral lower extremity strength, sensation, and deep tendon reflex.  There was no diagnosis of sciatica or sciatic neuropathy or another neurological disorder related to the Veteran's lumbar spine DDD.  A May 2008 private treatment record noted that the Veteran received treatment for low back pain that was "not 'sciatic' or traveling in nature."  A VA examiner, at a July 2009 VA spinal examination, found intact strength, sensation, and deep tendon reflexes without neurological deficit.  At a subsequent September 2011 VA spinal examination, the VA examiner diagnosed the Veteran with sciatica.  The reported symptoms included moderate pain and numbness.

In light of the evidence discussed above, the Board finds that a remand is necessary to obtain a VA examination to assist in answering the factual question as to whether there are any "objective neurologic abnormalities," including pain and numbness, that are "associated" with the service-connected lumbar spine disability (DDD of the lumbar spine), or whether the reported sciatica (radiating pain) and reported numbness are only subjective reports or complaints.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).     

Accordingly, the remaining question of whether a separate disability rating is warranted for objective neurological abnormalities of the lower extremities associated with the service-connected degenerative disc disease (DDD) of the lumbar spine is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to assist in determining the presence "objective neurologic abnormalities" of the lower extremities and, if so, whether they are associated with the service-connected DDD of the lumbar spine.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran, specifically including the presence or absence of pain and numbness, and including whether or not the pain radiates.  All indicated studies should be performed.  

The examiner should express the following findings and opinions: 

A)  Are there "objective neurologic abnormalities" of the lower extremities?  Separately note and discuss any of the Veteran's subjective reports of sciatica/radiating pain and numbness as evidence you consider in rendering a diagnosis, but do not rely on such subjective reports or complaints of numbness as evidence of "objective neurologic abnormalities."  

	i) If there are objective neurologic abnormalities of the lower extremities, what specifically are the objective neurologic abnormalities? 

	ii)  If there are objective neurologic abnormalities of the lower extremities, what testing or objective findings relied upon demonstrates such objective neurologic abnormalities?

	iii) If no objective neurologic abnormalities of the lower extremities are found, what subjective neurologic symptoms are attributable to the service-connected lumbar spine DDD?  In answering this question, specifically note and discuss the Veteran's subjective reports of sciatica/radiating pain and numbness of the lower extremities.  

B)  What is your assessment as to the overall degree of severity of such neurologic symptomatology (whether objective and/or subjective): "slight," "moderate," "moderately severe," or "severe"?  

2.  Then readjudicate the remaining question of whether a separate rating is warranted for objective neurologic abnormalities of the lower extremities associated with the lumbar spine DDD.  If the benefit sought remains denied, the Veteran should be issued a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


